IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                 NO. 2016-CA-01340-COA

AMARIA VASSAR                                                                 APPELLANT

v.

DAVID VASSAR                                                                    APPELLEE

DATE OF JUDGMENT:                           07/01/2016
TRIAL JUDGE:                                HON. PERCY L. LYNCHARD JR.
COURT FROM WHICH APPEALED:                  DESOTO COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                     JERRY WESLEY HISAW
ATTORNEY FOR APPELLEE:                      DAVID VASSAR (PRO SE)
NATURE OF THE CASE:                         CIVIL - DOMESTIC RELATIONS
DISPOSITION:                                AFFIRMED IN PART; REVERSED AND
                                            REMANDED IN PART - 10/17/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       WILSON, J., FOR THE COURT:

¶1.    David and Amaria Vassar consented to an irreconcilable differences divorce and

submitted several issues to the chancellor for decision: custody of their son, Martin,1 who

was three years old at the time of the divorce; child support; equitable division of the marital

property; alimony; attorney’s fees; and contempt. On appeal, Amaria argues that the

chancellor erred (1) by awarding David custody of Martin, (2) in dividing the marital estate,

(3) in awarding David permanent alimony, (4) in awarding David attorney’s fees, (5) in

setting child support, and (6) in ordering her to be incarcerated for contempt.



       1
           The child’s name is changed to protect his privacy.
¶2.    We affirm on the issue of custody but reverse on the issues of equitable division, child

support, alimony, and attorney’s fees. As discussed below, the sum total of the obligations

that the divorce decree imposed on Amaria were beyond her ability to pay. In addition, the

chancellor set child support based on an incorrect income figure and did not make findings

under Ferguson v. Ferguson, 639 So. 2d 921, 928 (Miss. 1994), to support the division of

the marital property. The chancellor also erred in awarding attorney’s fees, as the record

shows that Amaria was unable to pay. The chancellor could have ordered Amaria to pay the

substantially lesser amount of attorney’s fees that David incurred litigating the issue of

contempt. Finally, we hold that the chancellor erred by ordering Amaria to be incarcerated,

as she was unable to pay the nearly $13,000 mortgage arrearage that she was ordered to pay

as a condition of her release. The chancellor released Amaria from jail forty-seven days

later, after she filed for bankruptcy, but we address this issue under the “capable of repetition

yet evading review” exception to the mootness doctrine.

                                           FACTS

¶3.    David and Amaria married on November 8, 2007. Their son, Martin, was born in

2013. They separated around April 30, 2015. Amaria filed for divorce on the grounds of

habitual cruel and inhuman treatment and/or irreconcilable differences in May 2015, and

David answered and filed a counter-complaint for divorce on the same grounds several

weeks later. Both Amaria and David sought custody of Martin, and David alleged that

Amaria had abused or neglected Martin. The chancellor entered a temporary order granting


                                               2
David custody of Martin and granting Amaria specified visitation. The chancellor also

appointed a guardian ad litem (GAL) to investigate David’s allegations of abuse and neglect.

Finally, the chancellor granted David temporary possession of the marital home but ordered

Amaria to continue to pay the mortgage and utilities.

¶4.    The case was not tried until July 1, 2016. About a month before trial, David filed a

petition for contempt alleging that Amaria had stopped paying the mortgage and

disconnected the utilities on the marital home in violation of the temporary order. On the day

of trial, the parties consented to an irreconcilable differences divorce, while submitting the

issues of child custody, child support, property division, alimony, attorney’s fees, and

contempt to the chancellor for decision.

¶5.    Amaria and David own a house in DeSoto County, which they purchased in 2009.

The original purchase price of the home was approximately $170,000, but they later

refinanced the home for approximately $198,000. At the time of trial, the mortgage balance

was approximately $185,000, including nearly $13,000 in arrearages. Only Amaria is

obligated on the promissory note, apparently because of David’s poor credit history.

¶6.    Amaria is a Captain in the United States Army Reserve (USAR) and attends drills one

weekend a month and training for two weeks in the summer. When she filed for divorce, she

was also employed as a medical laboratory technician. Her average, combined net income

for her service in the USAR and employment as a lab tech was $3,034.52 per month.

¶7.    In April 2015, David filed an affidavit to have Amaria civilly committed. David


                                              3
alleged that Amaria was depressed and might not be taking her psychiatric medications.

David also alleged that Amaria was suicidal and had threatened him.

¶8.    Based on David’s affidavit, Amaria was committed to a mental health facility for

approximately ten days. She was released after her doctors concluded that she was not a risk

to herself or others and did not require treatment. Amaria eventually lost her job as a lab

tech, at least in part because she missed work as a result of her commitment.

¶9.    Amaria testified that after she lost her job, she was unable to pay both her own rent

and living expenses and the mortgage note and utilities on the marital home. At trial, she

admitted that, without court approval, she simply stopped paying the mortgage and had the

utilities disconnected.

¶10.   Amaria eventually found a new job as a sales consultant at Gossett Motor Cars, where

she was still employed at the time of trial. At Gossett, she is paid only minimum wage plus

commissions, which has resulted in a substantial reduction in her overall net income.

Amaria’s Rule 8.05 financial statement showed $2,208.19 as her total monthly net income.

On cross-examination, Amaria acknowledged that she also receives $133 per month for an

injury she suffered during an overseas deployment, which was not reflected on her 8.05

statement. Amaria testified that she would like to return to full-time military service and

would do so if given the opportunity.

¶11.   David also served in the military at one time, but he had been unemployed for all but

about one year of the parties’ marriage. He last worked for about a month in 2014 before he


                                             4
was injured and received workers’ compensation payments for one year. At the time of trial,

he had not worked in over two years and had two pending disability claims. One of the

claims had been pending for four years and the other for two years. David did not produce

any medical records or documentation regarding his injuries or disability claims.

¶12.   David testified that a back injury prevents him from doing any work that involves

heavy lifting or “standing up for a long time.” Also, he “can’t do a desk job” because he is

“prohibited” from “sitting down for certain amounts of time.” A doctor supposedly advised

David against doing even “paperwork.” However, David did testify that he is physically

capable of caring for Martin because he can “teach [Martin] what’s the perimeter,” and three-

year-old Martin “follows [his] command” and “stays within those perimeters.” Amaria

testified that there is “nothing medically wrong with” David that prevents him from working,

and he just “does not want to work.” The GAL’s report noted that David pays $300 per

month in child support for a teenage daughter from a prior relationship.

¶13.   As noted above, Martin was three years old at the time of trial. The GAL found that

Martin was a happy and physically and mentally healthy child. The GAL found no evidence

to substantiate David’s allegations of neglect and abuse. The GAL also found that Martin

had an emotional connection and was “equally comfortable with both” of his parents. In her

report, the GAL discussed the Albright2 factors and opined that two factors favored David,

two favored Amaria, and the rest were neutral or inapplicable. The GAL recommended that


       2
           Albright v. Albright, 437 So. 2d 1003, 1005 (Miss. 1983).

                                              5
David be given custody of Martin.

¶14.   David and Amaria accused each other of acts of physical and verbal abuse. Amaria

testified about three incidents in which David choked her, grabbed her, and pushed her off

their porch. The police were called and responded to these incidents, but none resulted in

charges. On May 7, 2015, a special master of the chancery court entered a temporary

domestic abuse protection order that prohibited David from making contact with Amaria

other than during visitation exchanges. The order stated that it would expire on May 21,

2015. Amaria also testified that David verbally abused her, falsely accused her of abusing

and neglecting Martin, and filed a false affidavit to have her committed. She testified that

she was receiving counseling for depression, which she attributed to David’s abuse.

¶15.   David testified that Amaria had threatened him with a meat cleaver or a machete on

multiple occasions. He testified that she cut him with a knife once. That incident apparently

resulted in a charge of simple assault against Amaria and some sort of nonadjudication or

suspended sentence. David also testified that Amaria had received treatment and counseling

for mental health issues, although he denied that he was to blame for her issues.

¶16.   The chancellor conducted an Albright analysis on the record and agreed with the

GAL’s recommendation that David should have custody. The chancellor awarded Amaria

visitation every other weekend plus holidays and five weeks in the summer. The chancellor

also ordered Amaria to pay David $443 per month in child support and to maintain health

insurance for Martin.


                                             6
¶17.   In dividing the marital property, the chancellor awarded David the exclusive use and

possession of the marital home until Martin reached the age of twenty-one or was otherwise

emancipated. As part of the “equitable division of [the marital] property,” the chancellor

ordered each party to pay one half of the mortgage, insurance, and taxes on the home, which

was $638 per month. However, the chancellor then ordered Amaria to pay David’s half for

him, which the chancellor characterized “periodic alimony” of $638 per month. Thus, the

decree ordered Amaria to pay the full monthly mortgage payment of $1,276 per month.

¶18.   The chancellor also ordered Amaria to pay David’s attorney’s fees in the amount of

$10,058.25. The chancellor ordered Amaria to pay $1,462.50 within ten days and the

remaining balance within ninety days.

¶19.   Finally, the chancellor found that Amaria was in contempt because she willfully

violated the July 2015 temporary order by ceasing to pay the mortgage and disconnecting the

utilities on the marital home. The chancellor ordered Amaria to be incarcerated immediately

and to remain in jail until she purged herself of contempt by paying $12,997.65, the amount

of the arrearage on the mortgage. The chancellor stated that he would “review this matter

every 90 days until such time as it is paid.”

¶20.   Six days later, on July 7, 2016, Amaria filed a motion to alter the judgment and for

release from incarceration, arguing that the evidence at trial showed that she was unable to

pay the nearly $13,000 mortgage arrearage. Amaria then obtained new counsel, and on July

27 she filed a second motion requesting release from incarceration. She again argued that


                                                7
she was unable to pay the arrearage, and she also submitted documentation showing that she

had been ordered to report for military training on August 6. On August 10, Amaria filed a

petition for bankruptcy in bankruptcy court and a notice of bankruptcy in the chancery court.

On August 17, the chancellor ordered her released after forty-seven days in jail.

¶21.   The court subsequently entered an order denying Amaria’s post-trial motions. The

court’s order clarified that the marital home should be sold once Martin reached the age of

twenty-one or was otherwise emancipated and that any “equity” in the home would then be

“split between the parties.” The order also awarded David the federal and state income tax

deduction for Martin. Amaria filed a timely notice of appeal and a thorough brief, supported

by relevant authorities and record citations, addressing the six issues noted in the opening

paragraph of this opinion. David failed to file a brief despite a show-cause notice pursuant

to Rule 2 of the Mississippi Rules of Appellate Procedure.

                                       DISCUSSION

¶22.   David’s “failure . . . to file a brief is tantamount to confession of error and will be

accepted as such unless [this Court] can say with confidence, after considering the record and

[Amaria’s] brief . . . , that there was no error.” Rogillio v. Rogillio, 101 So. 3d 150, 153

(¶12) (Miss. 2012) (quotation marks omitted). “Automatic reversal is not required where the

appellee fails to file a brief,” but reversal is appropriate if the appellant’s argument creates

“doubt in the judiciousness of the trial court’s judgment.” Id. However, when “child custody

is at issue, this Court is compelled to review the record, despite [David’s] failure to file a


                                               8
brief . . . .” Muhammad v. Muhammad, 622 So. 2d 1239, 1243 (Miss. 1993).

¶23.   “A chancellor’s findings of fact will not be disturbed unless manifestly wrong or

clearly erroneous.” Sanderson v. Sanderson, 824 So. 2d 623, 625 (¶8) (Miss. 2002). “Legal

questions, however, are reviewed de novo.” Sanford v. Sanford, 124 So. 3d 647, 652-53

(¶21) (Miss. 2013).

       I.     Child Custody

¶24.   “A chancellor’s custody decision will be reversed only if it was manifestly wrong or

clearly erroneous, or if the chancellor applied an erroneous legal standard.” Smith v. Smith,

97 So. 3d 43, 46 (¶7) (Miss. 2012). “[T]his Court cannot reweigh the evidence and must

defer to the chancellor’s findings of the facts, so long as they are supported by substantial

evidence.” Hall v. Hall, 134 So. 3d 822, 828 (¶21) (Miss. Ct. App. 2014). Thus, on appeal

in a child custody case, the issue is not whether this Court “agrees with the chancellor’s

ruling,” but only whether “the chancellor’s ruling is supported by credible evidence.”

Hammers v. Hammers, 890 So. 2d 944, 950 (¶14) (Miss. Ct. App. 2004).

¶25.   “[T]he polestar consideration in child custody cases is the best interest and welfare

of the child.” Albright, 437 So. 2d at 1005. In evaluating the child’s best interest, the

chancellor must consider the following factors: (1) age, health, and sex of the child; (2)

which parent had “continuity of care prior to the separation”; (3) “which has the best

parenting skills”; (4) which has “the willingness and capacity to provide primary child care”;

(5) both parents’ employment responsibilities; (6) “physical and mental health and age of the


                                              9
parents”; (7) “emotional ties of parent and child”; (8) “moral fitness of the parents”; (9) the

“home, school and community records of the child”; (10) the child’s preference, if the child

is at least twelve years old; (11) the stability of the home environment and employment of

each parent; and (12) any “other factors relevant to the parent-child relationship” or the

child’s best interest. Id.

¶26.   The chancellor must address each Albright factor that is applicable to the case. See

Powell v. Ayars, 792 So. 2d 240, 244 (¶10) (Miss. 2001). However, the chancellor need not

decide that each factor favors one parent or the other. See Weeks v. Weeks, 989 So. 2d 408,

411 (¶12) (Miss. Ct. App. 2008). Nor does Albright require that “custody must be awarded

to the parent who ‘wins’ the most factors.” Blakely v. Blakely, 88 So. 3d 798, 803 (¶17)

(Miss. Ct. App. 2012). The point of Albright is to identify the custody arrangement that

would be in the child’s best interest—not to determine what is in either parent’s best interest

or which parent is the better person.3

¶27.   The Albright factors are intended to ensure that the chancellor follows a process that

leads to consideration of all facts that are relevant to the child’s best interest. “All the factors

are important, but the chancellor has the ultimate discretion to weigh the evidence the way

he sees fit.” Johnson v. Gray, 859 So. 2d 1006, 1013-14 (¶36) (Miss. 2003).


       3
        See Reno v. Reno, 253 Miss. 465, 475, 176 So. 2d 58, 62 (1965) (“The relationship
of parent and child is not for the benefit of the parent, but of the child.” (quoting J.W.
Bunkley Jr. & W.E. Morse, Amis on Divorce and Separation in Mississippi § 8.01 (2d ed.
1957)); see also Hollon v. Hollon, 784 So. 2d 943, 947 (¶12) (Miss. 2001) (“[M]arital fault
should not be used as a sanction in custody awards.”).

                                                10
¶28.   In this case, the chancellor discussed each of the Albright factors. He found that the

sex of the child, continuity of care, willingness to provide care, and parenting skills favored

David. He found that Martin’s age and Amaria’s stable employment record weighed in favor

of Amaria—he commended her consistent employment and criticized David’s employment

record as “spotty at best.” The chancellor found that other factors were neutral or

inapplicable. Finally, the chancellor stated that he had considered the GAL’s report.

Although his analysis differed from the GAL’s on some factors, he agreed with her

recommendation that David should have physical and legal custody of Martin, with liberal

visitation for Amaria.

¶29.   Amaria argues that the chancellor erred because he failed to consider the “rebuttable

presumption that it is detrimental to the child and not in the best interest of the child to be

placed in [the] sole custody . . . of a parent who has a history of perpetrating family

violence.” Miss. Code Ann. § 93-5-24(9)(a)(i) (Rev. 2013). She also argues that the

chancellor gave insufficient weight to her allegations that David physically and verbally

abused her. Finally, she argues that the chancellor’s Albright analysis was flawed because

it rewarded David under multiple factors for his unemployment—crediting his availability

to provide care, “continuity of care,” and demonstrated parenting skills. This, she says, is

unfair because it penalizes her for providing for her family and serving in the military. We

address these arguments in turn.

¶30.   In the trial court, neither party argued that the statutory “rebuttable presumption”


                                              11
applied. The statute defines “a history of perpetrating family violence” as at least one

incident that “resulted in serious bodily injury” or a “pattern of family violence.” Id. Here,

each party accused the other of abuse, but each also denied the other’s allegations. None of

the incidents about which Amaria testified resulted in charges against David, and David

disputed Amaria’s versions of those incidents. In addition, Amaria did not testify that any

of the incidents resulted in a serious bodily injury. Cf. Wolfe v. State, 743 So. 2d 380, 384-85

(¶¶21-24) (Miss. 1999) (discussing the definitions of “serious bodily injury” in aggravated

assault and felony child abuse cases). Without condoning violence by either party, if any

occurred, we cannot say that the statute applied in light of the conflicting testimony and

inconclusive evidence at trial.4

¶31.   For the same reason, we cannot agree with Amaria’s argument that the chancellor

gave insufficient weight to her allegations of abuse. In his Albright analysis, the chancellor

found that both parties were to blame for their “severe arguments, sometimes resulting in

assaults.” For this reason, the chancellor found that the “moral fitness” factor did not favor

either party. We cannot say that this was clear error or an abuse of discretion. See Powell,

792 So. 2d at 243 (¶6) (“It is for the chancellor to determine the credibility and weight of


       4
        See Jones v. Brown, 154 So. 3d 919, 924 (¶¶15-17) (Miss. Ct. App. 2015) (finding
no reversible error given that the appellant failed to raise the issue in the trial court and that
each parent denied the other’s allegations of violence); Rolison v. Rolison, 105 So. 3d 1136,
1138-39 (¶¶8-11) (Miss. Ct. App. 2012) (holding that the chancellor did not err by not
applying the presumption when “[b]oth parents admitted to behaving aggressively” and there
was no proof that either inflicted “any serious injury”); C.W.L. v. R.A., 919 So. 2d 267, 271-
72 (¶¶12-17) (Miss. Ct. App. 2005) (similar).

                                               12
evidence.”).

¶32.   Finally, we cannot say that the chancellor committed reversible error in his Albright

analysis by giving David excessive credit for his unemployment. The chancellor specifically

commended Amaria for her consistent employment, he criticized David’s work history as

“spotty at best,” and he weighed that factor in Amaria’s favor. The chancellor did weigh

other factors in David’s favor based on David’s unemployment and consequent availability

to provide childcare. We understand how this may seem to unfairly penalize Amaria for

holding down a job, providing for her son, and serving her country in the military. However,

as discussed above, the chancellor’s duty is to determine which custody arrangement is in the

child’s best interest—not to determine which parent is a better person. The chancellor

reasonably considered David’s greater availability to provide childcare as part of this

analysis, and we cannot say that he abused his discretion by doing so.

¶33.   In summary, applying our deferential standard of review, see supra ¶¶23-24, we find

no abuse of discretion in the chancellor’s Albright analysis and custody ruling.

       II.     Child Support, Equitable Division, Alimony, and Attorney’s Fees

¶34.   Amaria argues that the chancellor erred in setting child support, dividing the marital

property, and awarding alimony and attorney’s fees. She alleges specific errors with these

awards and also argues generally that they are beyond her ability to pay. We address these

issues and arguments together, as it is necessary to consider the cumulative financial burden

that the divorce decree imposed.


                                             13
¶35.   Amaria’s average net monthly income at the time of the divorce was $2,341.19.5 Her

assets and liabilities included a 2004 Chevy Tahoe, a checking account with a balance of

about $1,000, and credit card debt of nearly $4,000. The divorce decree required her to make

the following payments:

       C      $443/month child support;

       C      $638/month for half of the mortgage payment on the marital home;

       C      $638/month periodic alimony (David’s half of the mortgage payment);

       C      $12,997.65 in mortgage arrearages (due immediately); and

       C      $10,058.25 in attorney’s fees ($1,462.50 due in ten days, with the
              balance due in ninety days).

¶36.   As discussed above, the chancellor granted David exclusive use and possession of the

marital home until Martin, who was only three years old at the time of the divorce, reaches

the age of twenty-one or is otherwise emancipated. Nonetheless, the decree requires Amaria

to continue making the entire mortgage payment of $1,276 per month—half as part of the

“equitable division” of the marital property and half as “periodic alimony.” In addition to

the sums listed above, the court also ordered Amaria to provide health insurance for Martin.

Thus, although Amaria had no significant assets and a net monthly income of only $2,341.19,

the court ordered her to make total monthly payments of $1,719, maintain health insurance


       5
        As noted above, Amaria’s Rule 8.05 financial statement showed $2,208.19 as her
total monthly net income from Gossett and her USAR service, but on cross-examination she
acknowledged that she received an additional $133 per month for an injury she suffered
during an overseas deployment, which her 8.05 statement did not reflect.

                                            14
for Martin, and pay more than $23,000 in mortgage arrearages and attorney’s fees.

¶37.   The financial aspects of the divorce decree must be reversed because the various

obligations imposed on Amaria simply do not leave her with sufficient resources to meet her

own reasonable living expenses. Before we address this broader issue, however, we first

address two narrower issues with the chancellor’s ruling that also require reversal.

¶38.   First, Amaria argues that the chancellor erred by using an incorrect income figure to

calculate child support. We agree. “In determining child support, chancellors may consider,

inter alia, the health, income, and earning capacity of both parents, the reasonable needs of

the child, and the necessary living expenses of the noncustodial parent.” Barnes v. Dep’t of

Human Servs., 42 So. 3d 10, 18 (¶32) (Miss. 2010) (Waller, C.J., concurring in part and in

result). There is a rebuttable presumption that a parent should pay fourteen percent of his or

her adjusted gross income for the support of one child. Miss. Code Ann. § 43-19-101(1)

(Rev. 2015).

¶39.   In this case, in ruling from the bench, the chancellor stated that Amaria’s “current net

income from all sources, including Gossett[], her military pay, and disability payments for

her injury to her foot while deployed overseas, totaled $3,167.42 per month.” He then

ordered Amaria to pay support of fourteen percent of that amount—$443 per month. As

Amaria points out on appeal, the chancellor’s ruling was based on a mistake—her actual net

income at the time of the divorce was only $2,341.19, as she was earning far less at Gossett




                                             15
than she had at her prior job as a medical laboratory technician.6 Because the chancellor’s

calculation of child support was based on a “clear mathematical error,” we must reverse.

Jackson v. Jackson, 172 So. 3d 179, 181 (¶9) (Miss. 2015).

¶40.   Second, Amaria argues that the chancellor’s equitable division of the marital property

must be reversed because the chancellor made no findings of fact or conclusions of law

regarding the Ferguson factors. See Ferguson, 639 So. 2d at 928. We agree. “In applying

the Ferguson factors, chancellors must support their decisions with findings of fact and

conclusions of law.” Dickerson v. Dickerson, 34 So. 3d 637, 644 (¶24) (Miss. Ct. App.

2010). “While chancellors need not make findings as to each and every factor set forth in

Ferguson, they cannot simply mention the guidelines and state they are following them and

applying them to the facts of the case.” Lee v. Lee, 78 So. 3d 326, 329 (¶10) (Miss. 2012)

(footnote, quotation marks omitted). “The failure to make findings of fact and conclusions

of law is manifest error requiring reversal and remand.” Id. (quotation marks omitted).

¶41.   In the present case, the chancellor noted that “the parties have very little property.”

While that is true, the chancellor’s equitable division included the financially significant

requirement that Amaria continue to pay the mortgage on the marital home for up to eighteen

years—even though she would have no right to live there. Despite the significance of this

provision, the chancellor did not address any of the Ferguson factors. The divorce decree

simply recites that the property division was based on a “full review” of the Ferguson factors.

       6
           The basis for the higher income figure that the chancellor used is not clear from the
record.

                                               16
This was error and requires reversal. Lee, 78 So. 3d at 329 (¶10).7

¶42.   We now return to the larger problem with the financial components of the divorce

decree: it imposes obligations that are beyond Amaria’s ability to pay. It requires Amaria to

make monthly mortgage and child support payments of $1,719, which, on her income at the

time of the divorce, left her with only $622 per month to provide health insurance for Martin

and pay her own rent and living expenses. At the time of trial, Amaria was paying rent of

$600 per month, and her 8.05 statement listed over $1,000 per month in additional living

expenses. Furthermore, although Amaria had no significant assets, the chancellor ordered

her to pay the $12,997.65 mortgage arrearage immediately, $1,462.50 in attorney’s fees

within ten days, and an additional $8,595.75 in attorney’s fees within ninety days. The

decree does not leave Amaria with sufficient income to pay her own reasonable living

expenses. Nor was there any realistic way for Amaria to make the more than $23,000 in

lump sum payments required by the decree.

¶43.   A court cannot impose support obligations on a parent that are “beyond [her] financial

ability to provide.” Adams v. Adams, 467 So. 2d 211, 215 (Miss. 1985). Moreover, a

chancellor should not award alimony that, when combined with child support and the payor’s

own reasonable living expenses, is beyond the payor’s ability to pay. McEachern v.


       7
         Property division and alimony are “intertwined” such that a reversal and remand for
reconsideration of the former ordinarily requires reconsideration of the latter as well. See
McKissack v. McKissack, 45 So. 3d 716, 723-24 (¶¶41-43) (Miss. Ct. App. 2010). In any
event, in this case the alimony award must be reversed for reconsideration for the additional
reasons discussed below.

                                             17
McEachern, 605 So. 2d 809, 814-15 (Miss. 1992); see also Brooks v. Fields, 134 So. 3d 786,

790-91 (¶¶15-17) (Miss. Ct. App. 2013) (holding that it was an abuse of discretion to order

a parent to make a $15,000 lump sum payment when “there was no evidence that [the parent]

had [the necessary] disposable income or cash on hand at the time the chancellor ordered the

payment”). In this case, the financial provisions of the divorce decree violate these principles

by imposing obligations that Amaria cannot possibly satisfy and by leaving her with

insufficient income to meet her own reasonable living expenses. Therefore, the property

division and alimony are reversed. On remand, the alimony, if any, and any payments

associated with the division of marital property must be within Amaria’s ability to pay.

¶44.   At trial, Amaria specifically requested that the marital home be sold. Based on

evidence presented and the parties’ circumstances at the time of trial, we agree that there was

no sustainable financial solution that did not include selling the home. Because of David’s

extended unemployment, Amaria’s limited income was the only income available to support

her, Martin, and David at the time of the divorce.8 A net income of $2,341.19 per month is

not enough to pay a $1,276 mortgage, child support, and Amaria’s own living expenses. On

remand, unless the parties’ financial situation has improved significantly or some other

solution is identified, it will likely be necessary to sell the home.9


       8
           David’s 8.05 statement reported $0 income.
       9
        At this point, the mortgage and arrearage are primarily an issue between Amaria and
the bank, as David is not obligated on the note. It has now been more than a year since the
divorce decree was entered, and we do not know the current status of the mortgage. On
remand, the divorce decree should not order Amaria to make payments toward the mortgage

                                               18
¶45.   Finally, we also reverse the award of attorney’s fees because it is beyond Amaria’s

ability to pay. “Where neither party is able to pay more than his or her own fees, an award

of attorney’s fees is inappropriate.” Evans v. Evans, 75 So. 3d 1083, 1089 (¶24) (Miss. Ct.

App. 2011) (citing Sarver v. Sarver, 687 So. 2d 749, 755 (Miss. 1997), overruled on other

grounds by Pearson v. Pearson, 761 So. 2d 157 (Miss. 2000)); see also, e.g., Farris v.

Farris, 202 So. 3d 223, 236 (¶50) (Miss. Ct. App. 2016) (“[I]f neither party has the ability

to pay more than his or her own fees, no fees should be awarded.”). For the reasons already

discussed, the evidence at trial was clear that Amaria was unable to pay $10,058.25 in

attorney’s fees.10 Therefore, the award of attorney’s fees is reversed.

¶46.   On remand, the chancellor may consider whether a lesser award of fees based on

Amaria’s contempt would be appropriate.11 However, only a fraction of the fees that David

requested relate to the issue of contempt, and fees awarded based on a finding of contempt

“should not exceed the expense incurred as a result of the contemptuous conduct.” Roberts



arrearage that are beyond her ability to pay. Adams, 467 So. 2d at 215.
       10
         The chancellor initially ordered Amaria to pay David $13,020.75—the total of all
fees charged by David’s attorney. The chancellor then offset the award by the amount of the
GAL’s fees ($2,962.50), since the GAL determined that David’s “allegations of abuse were
found to be without merit.” The chancellor ordered Amaria to pay $1,462.50 within ten
days. This was the balance due to the GAL, which David was ordered to remit to the GAL.
The chancellor ordered Amaria to pay the remaining balance of David’s attorney’s fees
($8,595.75) to David’s attorney within ninety days.
       11
         In the divorce decree, the chancellor noted that he had not addressed the issue of
attorney’s fees based on Amaria’s contempt because he already awarded David “the entire
attorney[’]s fees and those for contempt [were] included therein.”

                                             19
v. Roberts, 110 So. 3d 820, 828 (¶23) (Miss. Ct. App. 2013) (quoting Evans, 75 So. 3d at

1089 n.8). Any such award should also take into account fees and costs that Amaria incurred

as a result of David’s allegations of abuse, which the chancellor found to be “without merit.”

See supra n.10.

       III.   Incarceration

¶47.   Amaria also argues that “[t]he chancellor erred in ordering [her] to be incarcerated

until such time as she purged herself of contempt” by paying the nearly $13,000 mortgage

arrearage on the marital home. Amaria does not contest the chancellor’s finding of

contempt—only the order of incarceration. Amaria is no longer incarcerated. She was

released after she spent forty-seven days in jail and filed for bankruptcy. Nonetheless, she

argues that we should review the issue under the “capable of repetition yet evading review”

exception to the mootness doctrine. We agree that the issue is appropriate to review and that

the chancellor erred by incarcerating Amaria given her clear inability to purge herself of

contempt by paying the mortgage arrearage.

¶48.   “Inability to pay to avoid incarceration is a continuing defense as imprisonment does

not accomplish the purpose of the civil contempt decree.” Riser v. Peterson, 566 So. 2d 210,

211 (Miss. 1990). In Riser, the Mississippi Supreme Court stated: “For the benefit of the

bench and bar, let us attempt to state clearly that a litigant may be incarcerated for civil

contempt for failure to pay a judgment but that litigant is always entitled to offer evidence

of inability to pay as a defense, not to the contempt, but to the incarceration.” Id. at 212



                                             20
(emphasis added; capitalization omitted).

¶49.   Here, Amaria concedes that she was in contempt because she violated the chancery

court’s temporary order requiring her to pay the mortgage and utilities on the marital home.

Amaria’s only argument is that she should not have been incarcerated because the record is

clear that on July 1, 2016, she was unable to pay the $12,997.65 mortgage arrearage that the

chancellor ordered her to pay as a condition of her release. We agree. Under Riser, even if

inability to pay is not a defense to the underlying contempt, it is always a continuing defense

to incarceration. The evidence was clear that on July 1, 2016, Amaria could not pay

$12,997.65 or anything close to that amount. The chancellor therefore erred by ordering

Amaria to be incarcerated until such time as she paid that amount.

¶50.   Amaria’s release from jail after forty-seven days arguably renders moot her challenge

to her incarceration.12 However, we may address an issue that is otherwise moot when “the

following elements combine: (1) The challenged action was in its duration too short to be

fully litigated prior to its cessation or expiration; and (2) There was a reasonable expectation

that the same complaining party would be subject to the same action again.” Strong v.

Bostick, 420 So. 2d 1356, 1359 (Miss. 1982) (quoting Weinstein v. Bradford, 423 U.S. 147,

149 (1975)). This is known as the “capable of repetition yet evading review” exception to

       12
          See, e.g., Lafayette Cty. Bd. of Supervisors v. Third Circuit Drug Court, 80 So. 3d
785, 788 (¶12) (Miss. 2012) (“Generally, this Court will not adjudicate moot questions.”);
see also James L. Robertson, Mootness, 3 Encyclopedia of Mississippi Law § 19:214 (2d. ed.
Jeffrey Jackson et al. eds.) (“Where the matter in controversy is a thing of the past, a fait
accompli, and beyond practical judicial remedy, courts of otherwise competent jurisdiction
often stay their hand on grounds the matter is moot.”).

                                              21
the mootness doctrine. Id. The United States Supreme Court has applied this exception in

a case in which a father challenged his incarceration for failure to pay child support but was

released before his case reached the Court. See Turner v. Rogers, 564 U.S. 431, 439-41

(2011); see also Koestler v. Koestler, 976 So. 2d 372, 379-80 (¶¶19-23) (Miss. Ct. App.

2008) (holding that an appeal from an involuntary civil commitment fit within the exception

even though the individual had been discharged).

¶51.   Although the facts of Turner are distinguishable in some respects, we agree with

Amaria that this exception to the mootness doctrine is applicable. Amaria remained in jail

for forty-seven days until she was released for reasons that are not explained in the record.

She was never able to comply with the originally stated condition for her release—payment

of the mortgage arrearage. In addition, the final judgment imposed a series of financial

obligations that were beyond her ability to pay. While we have reversed and remanded these

obligations for reconsideration, it is appropriate to address the order of incarceration because

it is capable of repetition in the future and could again result in a period of incarceration too

short for full litigation of the issue.

                                          CONCLUSION

¶52.   The chancellor’s award of custody to David is affirmed. The equitable division of the

marital property and the awards of alimony and attorney’s fees are reversed and remanded

for further proceedings consistent with this opinion. In addition, we hold that the chancellor

erred in ordering Amaria incarcerated, as the record is clear that she was unable to pay the



                                               22
mortgage arrearage on the marital home.

¶53.   AFFIRMED IN PART, AND REVERSED AND REMANDED IN PART.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, FAIR, GREENLEE AND
WESTBROOKS, JJ., CONCUR. CARLTON, J., CONCURS IN RESULT ONLY
WITHOUT SEPARATE WRITTEN OPINION. TINDELL, J., NOT
PARTICIPATING.




                                          23